Order filed, November 29, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-01014-CV
                                 ____________

               BAYLOR COLLEGE OF MEDICINE, Appellant

                                         V.

              CINDI C. DAVIES AND JOHN DAVIES, Appellee


                     On Appeal from the 61st District Court
                              Harris County, Texas
                       Trial Court Cause No. 2018-05395


                                      ORDER

      The reporter’s record in this case was due November 26, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Delicia Struss, the substitute court reporter, to file the record in
this appeal within 10 days of the date of this order.

                                   PER CURIAM